Citation Nr: 1515985	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-28 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to May 1958.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The rating decision addressed multiple issues. 

In May 2013, the Veteran provided a notice of disagreement with denials of entitlement to service connection for a posttraumatic stress disorder/depression, bilateral hearing loss, tinnitus, a back condition, and bilateral hip conditions.  A Statement of the Case (SOC) addressing these issues was provided in September 2013. On his October 2013 VA Form 9, the Veteran chose to substantively appeal his claims for bilateral hearing loss, tinnitus, a back condition, and a psychiatric disorder, and did not elect to appeal his claims for bilateral hip conditions.  In March 2014, the Board granted service connection for bilateral hearing loss and remanded the back and psychiatric disorder claims to the agency of original jurisidiction for further development.  

In light of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has restyled the issue to reflect consideration of all possible acquired psychiatric disorders.

The Veteran and his spouse appeared and testified at a Decision Review Officer hearing in September 2013. A transcript of the hearing is contained in the record.

The claims file and virtual records were reviewed prior to the creation of this decision.

The issues of entitlement to service connection for a balance disorder and entitlement to total disability based on individual unemployability (TDIU) have been raised by the record in separate May 2011 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A lumbar spine disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a lumbar spine disability is related to active military service.

2.  The Veteran's acquired psychiatric disorders, including depressive disorder, were not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a psychiatric disorder is related to active military service.  A VA examiner has related the Veteran's depressive disorder to his chronic physical pain.


CONCLUSIONS OF LAW

1.  A lumbar spine disability is not due to disease or injury that was incurred in or aggravated by active service; nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  An acquired psychiatric disorder, to include depressive disorder and PTSD, is not due to disease or injury that was incurred in or aggravated by active service; nor may a psychosis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.

In the instant case, correspondence dated April 2011 and March 2013 notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters additionally included notice regarding the degree of disability and effective date.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records, as well as his post-service medical treatment records have been obtained.  The VA researched the Veteran's reported psychiatric stressors with the JSRRC, the Air Force history research agency and the Air Force Office of Special Investigations.  The Veteran's report of multiple airplane crashes near Laredo Air Force Base, Texas, was confirmed by an Aviation Archeological Investigation and Research search.  

The Veteran was afforded VA examinations in June 2011 (PTSD), and June 2014 (spine). The examiners reviewed the Veteran's claim file, past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering decisions on the current appeals.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise. 

The Veteran was provided with the opportunity to testify at a hearing, and he and his wife provided testimony at a formal RO hearing.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

 Service connection for certain diseases, such as psychoses and arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The Board notes however, that in this case, there is no medical evidence of record showing a diagnosis of a psychosis or arthritis within one year of service, therefore, service connection on a presumptive basis would not be warranted.

 In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303(b).  Here, psychoses and arthritis are both "chronic conditions" under38 C.F.R. § 3.309, and so continuity of symptomatology is an alternative method of establishing in-service incurrence or a causal relationship between a current disability and an in-service disease or injury.  However, as will be discussed below, neither spine nor psychiatric symptoms or complaints were noted during service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror. Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted.

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed in some circumstances, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  Here, the Veteran's claimed stressors are not related to the fear of hostile military or terrorist activity, and the relaxed evidentiary standard is not applicable.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

On a March 2010 claims form, the Veteran reported that during his service he worked as a hydraulic repairman and in crash and recovery at Laredo Air Force Base (AFB).  At the time of his service they were "training F-80 Shooting Star pilots."  After a plane crash, the Veteran would have to "be at the site within one hour to pick up the crash victim and the remaining parts of the plane."  He noted that animals would "often find the pilots bodies and start eating the remains" and that crashes would occur "at least once per week."  He believed that several crashes were the result of suicides.  He stated he participated in "hundreds of these recoveries, even went down to Mexico to recover a body."  He noted that it was difficult to see the pilot the day before and the next day search for "their body parts."  He stated that the smell of Juicy Fruit gum reminded him of the smell of burned flesh, and that he could not stand the smell of the gum to this day.  He described using half gallon milk containers to collect body parts.  

A May 2010 development page in the claims file noted that the Veteran stated he was on rescue squads for aircraft crashes at Laredo AFB.  The handwritten VA note said that there were numerous crashes at Laredo AFB during the Veteran's service there, and a VA examination should be ordered.  Attached is a printed search from the Aviation Archeological Investigation and Research website which showed that at least 13 crashes occurred between June and October 1955 near the Laredo AFB. 

In April 2011, the Veteran submitted a written statement that he was drafted after high school graduation even though he had lined up football scholarships to college.  He reported working as a hydraulic specialist in the Air Force, and being a part of the "Reclamation Department and Crash Crew."  He would operate a ten-wheel drive "crash truck wrecker with a turret and a forty foot hydraulic boom which lifted the planes that were still in one piece."  He reported that sometimes the pilot would not be able to eject and he would smell burning flesh.  He again noted that he would use half gallon cardboard containers to store body parts.  He also first reported that after he re-enlisted he was flown from San Antonio to Kelly AFB Hospital in Texas for diagnosed hypertension.  During the flight to Kelly AFB Hospital, the "old C-47 cargo plane caught an engine on fire."  The pilot requested clearance to land with the engine, wing and wheel on fire.  The tower requested that the plane wait its turn to land, but the pilot reported that the engine was burning and they "went down through all the air traffic" and landed on a runway covered in fire-retardant foam.  He reported that they landed and "spun around a few times, but got out before [the plane] burned."  He reported that he was being treated for hypertension once he reached the Kelly AFB Hospital, and that the man in the bed next to him needed an "oxygen tent," but that they staff "horsed around" and the man died before he was given the oxygen that was ordered.  Because of this, the Veteran stated that he decided to "take his discharge" for hypertension. 

On a May 2011 claims form, the Veteran reported that his loss of balance, severe back, legs and feet pain began in approximately 1960.

In a May 2011 statement, the Veteran reported that many of the plane crashes where pilots died or committed suicide were not shown in the media.  The lack of coverage of the deaths of the pilots "bothered" the Veteran a lot, as he felt that the pilots had "mothers out there somewhere" that cared, but that it did not seem as though the military cared.

On his March 2011 claim for TDIU, the Veteran noted that his loss of balance, severe back, leg and foot pain rendered him unemployable.  He noted these disabilities affected his full time employment beginning in 1960, that he last worked in 1970 and that he became too disabled to work (as a self-employed artist) in 2010.  He also noted he was hospitalized in 2006. 

In June 2011, the Veteran was afforded a VA PTSD examination.  The examiner reviewed the record, and noted that the Veteran was seen in June 2011, but that he was not interested in treatment, and that his "primary issues are financial in nature rather than PTSD-related."  He was diagnosed with adjustment disorder due to chronic pain in January 2011.  He was noted to have initially been referred to mental health services in December 2010 after he became angry that he could not obtain the pain medication he desired.  During the VA examination he reported that "pain governs just about everything I do."  He reported experiencing a depressed mood related to his chronic pain as well as his current financial concerns.  He did not report significant impairment in psychosocial functioning, but noted some limitations due to his physical functioning and advanced age (could no longer attend rodeos, or horseback ride with friends.  Many friends age had limited their activities.)  The examiner noted the Veteran's stressor of witnessing plane crashes and being responsible for retrieving bodies after a crash.  The Veteran did not feel intense fear, helplessness or horror when involved in these stressors.  He reported that he felt as though others "did not give a damn."  The examiner noted that the Veteran did not appear distressed when discussing these events.  He reported that the experiences impact him "from time to time," and that he is primarily bothered by the fact that he believes several of the crashes were suicides, and that it seemed like "nobody cares."  He was diagnosed with "depression due to general medical condition."  The examiner noted that the Veteran's stressors met the stressor criterion for PTSD, but that he did not report a sufficient number of symptoms to meet the criteria for a PTSD diagnosis.  The examiner found that the Veteran's depression was related to his ongoing health concerns, chronic pain and current financial strain.  

In July 2012, the Veteran reported that he was unable to obtain private treatment records from several doctors.  The Waco Neurological Association was no longer in business, and the records were destroyed.  Two physicians retired, and one physician moved to Wisconsin.  It is not clear which disabilities the records would have pertained to, or which disabilities the physicians treated.

In September 2013, the Veteran and his wife provided testimony during a formal RO hearing.  The Veteran again described trainee pilots committing suicide, and seeing many "downed" planes and crash victims during his service at the Laredo AFB.  He then described the flight he was on where the engine caught fire.  He reported that he had to "jump out of that burning plane," but that he did not seek treatment for his back at that time because he did not want to "rock the boat or say anything because [he] did not want treatment at that time because [he] wanted out of that hospital."  He further described that he wanted to reenlist, but his "blood pressure was out of sight" so they "sent him to Kelly Field."  He was flown to Kelly Air Field in "an old C-47" that was used to transport parts.  He stated that when they were halfway to Kelly Air Field the right engine blew and caught fire.  The wing and tire ended up catching fire as well.  The pilot was told to "ditch" the plane, but the Veteran stated that they were in the middle of nowhere, and he did not want to wander through the desert until they were found so he refused to jump from the plane.  They made it to Kelly Field with the plane on fire, and the tower told them to wait because there were lots of aircraft waiting to land.  The Veteran stated that the pilot told the tower that the engine was on fire and they were landing anyway.  "And he went down through that landing pattern like you're running up the interstate on the wrong side."  They hit a "foam runway" and the pilot told him to jump out of the plane as soon as it stopped because it was "going to blow."  He stated that when the plane slowed down enough to jump, he "bailed out of the thing" and hit is side and there was blood on his knee.  He did not think his injuries were enough to complain about when he got to the hospital.  He said they treated him for his hypertension but not for his back or any other injuries because he did not want to be in the hospital any longer than necessary.  He stated he did not report his back symptoms during the remainder of his military service.  He stated he went to a chiropractor every 2 to 3 months after he was discharged from service, but that he could not recall the man's name.  He said that he would be "all right" after his chiropractic visits until he "picked up something too heavy."  He reported he had undergone five back surgeries, including revisions after failed back surgery and implants. 

In June 2014, the Veteran was afforded a VA back examination.  He was noted to have diagnoses of lumbar scoliosis and deformity, status post multiple lumbar spine surgeries and right lumbar L4-5 radiculopathy.  He reported an injury to his back during a plane crash in 1956.  He was a passenger on a plane taking him to a medical appointment when the engine malfunctioned in the air and began burning.  He stated the plane blew up upon landing.  "He recalls waking up in the hospital a few hours later.  He was treated for overall bruising, hospitalized for one week, and then returned to duty."  He stated he had the onset of low back pain when he awoke in the hospital, and the pain has continued since then.  He stated he did not have the financial means to seek medical treatment for his back due to ill family members, but that he did treat his back with chiropractors in the 1950s.  He "began having back surgeries in 2001, having multiple spinal fusions and surgeries, with insertion of pain stimulator."  He reported that his last surgery was his 10th surgery, and was completed in December 2013.  After examination and interview, the examiner opined that it was less likely than not that the Veteran's lumbar spine disability was caused by the claimed in-service injury or is otherwise related to his service.  The examiner noted that the Veteran had a normal discharge physical examination, and that his treatment in October 1956 for hypertension did not include treatment for a spine injury.  The examiner noted the Veteran currently has lumbar spine stenosis, multi-level degenerative disc disease and degenerative joint disease with intervertebral disc syndrome.  The examiner noted that the Veteran is competent to relate his back injury during his reported accident, but that the Veteran has "given variable accounts of the airplane accident as far as the details."  The examiner noted that the Veteran had reported jumping from the airplane previously, but that during the 2013 examination, he reported losing consciousness for a few hours and waking up in a hospital.  The examiner noted that the Veteran's wife also assisted him in recalling the history of his back symptoms and treatment.  The examiner found that the Veteran's "degenerative changes and stenosis are [most likely] results of natural aging and multiple lumbar surgeries...and scoliosis and loss of lumbar lordosis are residuals of multiple lumbar spine surgeries."

In June 2014, the U.S. Army and Joint Services Records Research Center (JSRRC) noted that they were unable to locate unit historical information on the activities of the 3640th Field Maintenance Squadron (FMS) from September to November 1956, and could not verify that an airplane engine caught fire and had an emergency landing at Kelly Field in October 1956.  The JSRRC suggested the VA contact the Air Force History Research Agency.  

In July 2014, the Air Force Office of Special Investigations noted that they had no information regarding the October 1956 incident at Kelly Airfield, and that the Veteran's name and social security did not turn up in any of their investigations.  It was suggested the RO contact the Federal Archives and Records Center (Air Force Reference Branch).

In September 2014, the RO contacted an archivist at the Air Force Historical Agency.  The archivist noted that without clarification of the ownership of the aircraft involved in the October 1956 incident, the archivist would not be able to research the crash landing.  The Veteran was contacted, and he indicated that the plane belonged to the 3640th FMS.  The archivist noted that the 3640th FMS did not own or fly any aircraft, and that the 3640th Pilot Training Wing (the parent organization) did not mention the crash-landing in their unit history.  The archivist felt that it was unlikely the 3640th Pilot Training Wing owned the aircraft either, but, again, he noted that he could not research the incident further without knowing who owned the aircraft as unit histories are searched based on knowing which unit to search.

Private treatment records provided by the Veteran include a January 2004 treatment for severe back pain.  The Veteran reported his back pain had been present for "many years."  In 2013, he was noted to have undergone back surgeries or revisions in 2002, 2006, 2007 and 2011.  The records indicate he underwent a spinal fusion in 2004.  In December 2013, the Veteran complained of depression.  He did not report anxiety.  He reported that he could not "live in this amount of pain" associated with his lumbar spine.   

Service treatment records include an October 1956 health record that the Veteran was admitted for treatment for hypertensive vascular disease from October 3-10, 1956.  An October 3, 1956 medical treatment record from the USAF hospital in Laredo AFB, Texas noted that the Veteran would be transferred by air to the USAF Hospital at Lackland AFB, Texas for treatment of hypertensive vascular disease.  An October 10, 1956 medical treatment record noted that the Veteran was admitted to the USAF Hospital at Lackland AFB, Texas, on October 3, 1956 where he was diagnosed with hypertensive vascular disease and obesity.  He was noted to be treated in hospital for 8 days.  In March 1958, the Veteran completed a report of medical history associated with his discharge from service.  He noted that he had a history of mumps, whooping cough, high blood pressure and boils, but he denied a history of depression, excessive worry, nervous trouble of any sort, arthritis and bone/joint/other deformity.  The accompanying March 1958 report of medical examination noted that the Veteran had a normal clinical evaluation of his spine. 

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the RO verified that there were many plane crashes at or near Laredo AFB during the Veteran's service.  Although it was not possible to verify that the Veteran worked on a crew that was responsible for retrieving the downed aircraft, and therefore he was exposed to the remains of deceased pilots/crew, the Board finds that given his responsibilities it is possible that he was involved in such retrievals.  The RO was unable to verify that the Veteran was involved in a near-crash landing at Kelly Airfield in October 1956.  Several inquiries were made to archival systems and the Veteran's unit and parent organization's history were checked or information about the incident.  

The Board notes, as the June 2014 VA examiner noted, that the details provided by the Veteran regarding the October1956 incident have changed between his initial report in 2011 and 2014.  The Board thinks that it is likely the Veteran was on an aircraft which ran into mechanical trouble of some sort in October 1956, but as his details changed from the plane landing, to the plane blowing up after it landed, and the Veteran jumping from the landing plane to the Veteran being knocked unconscious during the landing makes this incident unreliable.  As this occurred more than 50 years before the Veteran's report of the incident to the VA, it is possible he is simply unsure of the details of the accident.  However, because the accident could not be discovered through research, the Veteran provided different details regarding his escape from the plane, and because treatment records from an immediate post-accident hospitalization in October 1956 showed only diagnoses of hypertension and obesity, the Board finds that the evidence is not sufficient to find the Veteran's details credible.

The Veteran was subjected to the stressful events of retrieving downed aircraft during his service at Laredo AFB.  As the VA concedes that these stressful incidents occurred, he was afforded a VA examination.  The examiner found after testing and interview with the Veteran, that he did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner also found that the Veteran's diagnosis of depression was associated with his chronic pain and financial situation, and was not related to the stressful incidents he encountered in service.  The examiner noted that the Veteran related his symptoms to his pain and financial situation during the examination and to other VA providers.  A private spine treatment note from 2013 included a statement from the Veteran that he was depressed, but that he did not have anxiety.  He also noted that his back pain was not something he could continue to endure. 

The Veteran has stated that his spine symptoms began in service and have continued to the present day.  The Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the Veteran currently has a diagnosis of arthritis, he did not report spine symptoms in service, and the record does not show that he sought treatment for his spine following the reported October 1956 injury.  The treatment records regarding the Veteran's spine disabilities begin in 2001, nearly 50 years after his discharge from service.  His service treatment records do not note a complaint or treatment for lumbar spine symptoms.  Indeed, the Veteran did not report spine symptoms during his 1958 discharge examination, and he had a normal clinical evaluation of his spine.  The treatment records from his October 1956 hospitalization, which was for 8 days, and just following his reported in-service spine injury, did not mention treatment for his spine.  He was treated for hypertension, but the hospital even noted that he was diagnosed with obesity, a seemingly innocuous diagnosis which would tend to show that the hospital would have diagnosed all then-current disabilities.  As such, entitlement to service connection for his degenerative spine disabilities cannot be granted on a presumptive or continuity of symptomatology basis.

The June 2014 VA examiner provided a negative nexus opinion regarding the Veteran's lumbar spine disabilities.  The examiner noted that the Veteran's service treatment records do not show an in-service injury, and the examiner found that his current spine disabilities are most likely a result of age and repeated surgeries.  The Veteran has reported failed surgeries and revisions have not helped his lumbar spine pain over the years.  While the Veteran believes that his lumbar spine symptoms began after an October 1956 crash, the Board finds that the details of the crash are not credible due to the Veteran's changing description of his escape from the plane.  Further, the lack of complaints of back problems along with clinical normal evaluation of the spine at service separation call into question the credibility of his statements regarding back pain dating to his active military service.  

The Board concludes that service connection for a spine disability and an acquired psychiatric disorder are not warranted on direct or presumptive bases.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The Board finds, however, that the benefit of the doubt is not applicable in this case because the preponderance of the evidence is against the claims.  See 38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the credible and probative evidence of record indicates that the Veteran's spine disabilities and depression are not related to his military service, and did not begin during military service/was not at a compensable degree within one year after service. 


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


